UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6184



KEVIN L. CHOICE,

                                               Plaintiff - Appellant,

          versus


SUMTER COUNTY CORRECTIONAL       CENTER;    SIMON
MAJOR, Director of the Jail,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-99-1860-0-18BD)


Submitted:   April 12, 2001                  Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin L. Choice, Appellant Pro Se. John Evans James, III, RICHARD-
SON & JAMES, Sumter, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin L. Choice appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Choice v. Sumter County Corr. Ctr., No. CA-99-1860-0-18BD (D.S.C.

filed Jan. 4, 2001; entered Jan. 5, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2